Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 6 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 6, dated as of December 27, 2013 (this “Amendment No. 6”), to
that certain Credit Agreement referred to below is entered into by and among
Dynamics Research Corporation, a Massachusetts corporation (the “Borrower”), the
Guarantors, each Lender party hereto, and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer.

STATEMENT OF PURPOSE

The Borrower is a party to that certain Credit Agreement, dated as of June 30,
2011, by and among the Borrower, each financial institution party thereto as a
lender (collectively, the “Lenders” and, each individually, a “Lender”) and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer
(as amended by that certain Amendment No. 1 to Credit Agreement, dated
September 16, 2011, that certain Amendment No. 2 to Credit Agreement, dated
June 29, 2012, that certain Amendment No. 3 to Credit Agreement, dated August 8,
2012, that certain Amendment No. 4 to Credit Agreement, dated December 31, 2012,
that certain Amendment No. 5 to Credit Agreement, dated April 26, 2013, and as
otherwise further amended, restated, supplemented or modified prior to the date
hereof, the “Credit Agreement”).

The Borrower now requests that the Credit Agreement be amended in order to grant
certain accommodations to and for the benefit of the Borrower, all as more
particularly described herein.

Subject to the terms and conditions of this Amendment No. 6, the Administrative
Agent and the Lenders party hereto have agreed to grant such requests of the
Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Capitalized Terms. All capitalized undefined terms used in this
Amendment No. 6 (including, without limitation, in the Statement of Purpose
hereto) shall have the meanings assigned thereto in the Credit Agreement. This
Amendment No. 6 shall be a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 2. Amendment. The parties hereto hereby agree that as of the Amendment
No. 6 Effective Date (as defined below) the definition of “Consolidated EBITDA”
in Section 1.01 of the Credit Agreement is hereby amended as follows:

(a) deleting the word “and” at the end of clause (vi) of subsection (a) thereof;

(b) inserting “, and” at the end of clause (vii) of subsection (a) thereof;

(c) inserting the following new clause (viii) at the end of subsection
(a) thereof:

“(viii) solely for purposes of determining compliance by the Borrower and its
Subsidiaries with the covenants in Section 7.11 and not for any other purpose
under this Agreement (including, without limitation, any determination of the
Applicable Rate or



--------------------------------------------------------------------------------

Excess Cash Flow, any pro forma compliance with Section 7.11 set forth in the
definition of Permitted Acquisition or in determining the availability of any
baskets hereunder and any other determination of the Consolidated Senior
Leverage Ratio, Consolidated Total Leverage Ratio or Consolidated Fixed Charge
Coverage Ratio under this Agreement or any other Loan Document), the
non-recurring expenses incurred during the fiscal quarters ending June 30,
2013, September 30, 2013 and December 31, 2013 in the aggregate amount of not
more than $1,600,000 and attributable to certain professional services and other
fees, charges and other amounts incurred in connection with strategic
initiatives of the Borrower, as determined in good faith by the Borrower and set
forth in reasonable detail (with itemizations for such amounts) in a certificate
delivered to the Administrative Agent and the Lenders and executed by the chief
financial officer of the Borrower (it being acknowledged and agreed that the
amounts provided for in this subclause (viii) shall not be included in
determining Consolidated EBITDA for any period ending after September 30,
2014)”.

SECTION 3. Conditions Precedent to Effectiveness.

(a) This Amendment No. 6 shall be effective upon the satisfaction of each of the
following conditions (such date, the “Amendment No. 6 Effective Date”):

(i) Executed Amendment. The Administrative Agent shall have received
counterparts of this Amendment No. 6 executed by the Borrower, the Guarantors,
the Administrative Agent and the requisite Lenders.

(ii) Amendment to Subordinated Note Agreement. Contemporaneously with the
effectiveness of this Amendment No. 6, the Borrower and the Subordinated
Noteholders shall have entered into an amendment to the Subordinated Note
Agreement on terms substantially similar to those of this Amendment No. 6 in
form and substance satisfactory to the Administrative Agent (the “Subordinated
Note Amendment”).

(iii) Amendment Fee. The Borrower shall have paid to the Administrative Agent
(or its applicable affiliates), for the account of each Lender that executes and
delivers this Amendment No. 6 to the Administrative Agent (or its counsel) on or
prior to 12:00 p.m. (Eastern time) on December 27, 2013, a consent fee in an
aggregate amount equal to 0.10% times the sum of (i) the Revolving Commitments
(determined as of the date hereof immediately prior to the satisfaction of the
conditions to effectiveness of this Amendment No. 6) of all such Lenders plus
(ii) the aggregate outstanding principal amount of the Term Loans (determined as
of the date hereof immediately prior to the satisfaction of the conditions to
effectiveness of this Amendment No. 6) of all such Lenders.

(iv) Certificate. Pursuant to subsection (a)(vii) of the definition of
Consolidated EBITDA as amended hereby, the Administrative Agent shall have
received a certificate, in form and substance satisfactory to the Administrative
Agent, setting forth in reasonable detail the non-recurring expenses referred to
therein.

(v) Payment of Fees and Expenses. The Borrower shall have paid all out-of-pocket
expenses incurred by the Administrative Agent (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent) with respect
to this Amendment No. 6.

 

2



--------------------------------------------------------------------------------

(vi) Other Closing Documents. The Administrative Agent shall have received such
other instruments, documents and certificates as the Administrative Agent shall
reasonably request in connection with the execution of this Amendment No. 6.

(b) For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment No. 6 shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the date hereof specifying its
objection thereto.

SECTION 4. Effect of the Agreement. Except as expressly provided herein, the
Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect. Except as expressly set forth herein, this Amendment
No. 6 shall not be deemed (a) to be a waiver of, or consent to, a modification
or amendment of, any other term or condition of the Credit Agreement or any
other Loan Document, (b) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the
Borrower, on the one hand, and the Administrative Agent or any other Lender, on
the other hand. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Credit Agreement shall be deemed to be references to
the Credit Agreement as modified hereby.

SECTION 5. Representations and Warranties. By its execution hereof, each Loan
Party hereby represents and warrants as follows:

(a) such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment No. 6 and each other document executed in
connection herewith to which it is a party in accordance with their respective
terms;

(b) this Amendment No. 6 and each other document executed in connection herewith
have been duly executed and delivered by its duly authorized officers, and each
such document constitutes the legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies;

(c) each representation and warranty contained in the Credit Agreement and the
other Loan Documents is true, correct and complete in all material respects as
of the date hereof as if fully set forth herein, except for any representation
and warranty made as of an earlier date, which representation and warranty shall
remain true, correct and complete in all material respects as of such earlier
date; provided that any representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect shall be true, correct
and complete in all respects as of the applicable date;

 

3



--------------------------------------------------------------------------------

(d) no Default has occurred and is continuing as of the date hereof or would
result after giving effect to the transactions contemplated by this Amendment
No. 6; and

(e) no Loan Party has paid or agreed to pay any fees or other consideration to
any Subordinated Noteholder in connection with the Subordinated Note Amendment
other than as set forth in the Subordinated Note Amendment.

SECTION 6. Reaffirmation, Ratification and Acknowledgment. Each Loan Party
(a) agrees that the transactions contemplated by this Amendment No. 6 shall not
limit or diminish the obligations of such Person under, or release such Person
from any obligations under, the Collateral Agreement, the Guaranty, the
Subordination Agreement and each other Loan Document to which it is a party,
(b) confirms and reaffirms its obligations under the Collateral Agreement, the
Guaranty, the Subordination Agreement and each other Loan Document to which it
is a party and (c) agrees that the Collateral Agreement, the Guaranty, the
Subordination Agreement and each other Loan Document to which it is a party
remain in full force and effect and are hereby ratified and confirmed.

SECTION 7. Miscellaneous.

(a) Counterparts. This Amendment No. 6 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

(b) Governing Law. This Amendment No. 6, unless otherwise expressly set forth
herein, shall be governed by, construed and enforced in accordance with the laws
of the State of New York, without reference to the conflicts or choice of law
principles thereof.

(c) Electronic Transmission. A facsimile, telecopy or other reproduction of this
Amendment No. 6 may be executed by one or more parties hereto, and an executed
copy of this Amendment No. 6 may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment No. 6 as well as any facsimile, telecopy
or other reproduction hereof.

(d) Entire Agreement. This Amendment No. 6 is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.

(e) Successors and Assigns. This Amendment No. 6 shall be binding on and inure
to the benefit of the parties and their heirs, beneficiaries, successors and
assigns.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

BORROWER:

 

DYNAMICS RESEARCH CORPORATION,

as Borrower

By:  

/s/ David Keleher

Name: David Keleher Title: Senior Vice President and Chief Financial Officer

 

Amendment No. 6

to

Dynamics Research Corporation Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:

 

DRC INTERNATIONAL CORPORATION

By:  

/s/ David Keleher

Name: David Keleher Title: Senior Vice President and Chief Financial Officer
H.J. FORD ASSOCIATES, INC. By:  

/s/ David Keleher

Name: David Keleher Title: Treasurer and Chief Financial Officer KADIX SYSTEMS,
LLC By:  

/s/ David Keleher

Name: David Keleher Title: Treasurer and Chief Financial Officer HIGH
PERFORMANCE TECHNOLOGIES, INC. By:  

/s/ David Keleher

Name: David Keleher Title: Treasurer and Chief Financial Officer

 

Amendment No. 6

to

Dynamics Research Corporation Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Angela Larkin

Name: Angela Larkin Title: Assistant Vice President

 

Amendment No. 6

to

Dynamics Research Corporation Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:  

/s/ Christopher P. Busconi

Name: Christopher P. Busconi Title: Senior Vice President

 

Amendment No. 6

to

Dynamics Research Corporation Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ Liam Golightley

Name: Liam Golightley Title: Assistant Vice President

 

Amendment No. 6

to

Dynamics Research Corporation Credit Agreement



--------------------------------------------------------------------------------

BROWN BROTHERS HARRIMAN & CO.,

as a Lender

By:  

/s/ Jed Hall

Name: Jed Hall Title: Managing Director

 

Amendment No. 6

to

Dynamics Research Corporation Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

By:  

/s/ Leslie Grizzard

Name: Leslie Grizzard Title: Senior Vice President

 

Amendment No. 6

to

Dynamics Research Corporation Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Douglas T. Brown

Name: Douglas T. Brown Title: Senior Vice President

 

Amendment No. 6

to

Dynamics Research Corporation Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ William W. Palmer

Name: William W. Palmer Title: Senior Vice President

 

Amendment No. 6

to

Dynamics Research Corporation Credit Agreement



--------------------------------------------------------------------------------

ARES CREDIT STRATEGIES FUND II, L.P.,

as a Lender

By:   

ARES CSF OPERATING MANAGER II LLC,

its Manager

  By:   

/s/ Scott Lem

  Name: Scott Lem   Title: Authorized Signatory

 

Amendment No. 6

to

Dynamics Research Corporation Credit Agreement



--------------------------------------------------------------------------------

ARES CREDIT STRATEGIES FUND III, L.P.,

as a Lender

By:    ARES CSF III INVESTMENT MANAGEMENT LLC, its Manager   By:   

/s/ Scott Lem

  Name: Scott Lem   Title: Authorized Signatory

 

Amendment No. 6

to

Dynamics Research Corporation Credit Agreement